Abatement Order filed January 11, 2018.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-17-00972-CV
                                  ____________

                      MARIA H. MARTINEZ, Appellant

                                        V.

     MIGUEL A. ROMERO AND OLGA LIDIA MARTINEZ, Appellees


                   On Appeal from the 164th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-50691

                           ABATEMENT ORDER

      Notice was filed on January 5, 2018 that appellant’s spouse is in bankruptcy.
Tex. R. App. P. 8.1. According to the notice, on December 16, 2017, Angel
Martinez petitioned for voluntary bankruptcy protection in the United States
Bankruptcy Court for the Southern District of Texas under case number 17-36735-
H4. A bankruptcy suspends the appeal from the date when the bankruptcy petition
is filed until the appellate court reinstates the appeal in accordance with federal
law. Tex. R. App. P. 8.2. Accordingly, we ORDER the appeal abated.
      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or
terminated the stay, a certified copy of the order must be attached to the motion. Id.
A party filing a motion to reinstate shall specify what further action, if any, is
required from this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM